The Chancellor :
The trustees held twelve shares of the stock of Bank of Pittsburgh National Association. The stock of the bank was assessed, according to law, fifty dollars per share for the purpose of raising funds to pay its creditors. The trustees paid six hundred dollars, the amount assessed against the shares held in the trust, and charged the same against the principal of the trust. The exceptant contends that the sum so paid should have been charged against and paid out of income, taking the view that as dividends are credited to income the loss should be charged against income. The loss is a capital loss. Its correlative is not dividends, but capital gains. Capital gains belong generally to principal, and conversely capital losses are chargeable to principal. The loss in this case was properly charged by the trustees to principal. Miller v. Payne, 150 Wis. 354, 136 N. W. 811.
The exception will be overruled, and the account approved as stated, with the reservation usually made in such cases.